                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

JERRY REESE                                                         PLAINTIFF
ADC #658359

V.                         No. 3:18CV00243-JTR

P. MARSHALL, Administrative Assistant,
Poinsett County Sheriff’s Department, et al.                   DEFENDANTS


                                     ORDER

      For good cause shown, Plaintiff Jerry Reese’s Motion for Extension of Time

(Doc. 36) is GRANTED. His deadline for responding to Defendants’ Motion for

Summary Judgment is extended to December 18, 2019.

      IT IS SO ORDERED this 27th day of November, 2019.



                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
